            Case 2:19-cv-02593-JMG Document 25 Filed 04/06/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               |
ARCARE, INC.                                   |             CIVIL ACTION
                                               |
                Plaintiff,                     |
       v.                                      |             NO. 2:19-cv-02593-JS
                                               |
DUCHESNAY USA                                  |
                                               |
                Defendant.                     |
                                               |

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff, ARcare, Inc. (“Plaintiff”),

individually, Defendant/Third-Party Plaintiff, Duchesnay USA (“Duchesnay”), and Third-Party

Defendant, QPharma, Inc. (“QPharma”), submit this joint stipulation of voluntary dismissal with

prejudice of the above-captioned action, which is signed by all parties.

       The parties stipulate that all of Plaintiff’s claims against Duchesnay and all of Duchesnay’s

third-party claims against QPharma in the above-captioned case should be dismissed with

prejudice, with Plaintiff, Duchesnay, and QPharma each bearing responsibility for their own

attorney’s fees, costs, and other expenses incurred in connection with this case.



DATED: April 6, 2020                          Respectfully submitted,


                                      By:      /s/Randall K. Pulliam
                                              Randall K. Pulliam, Esq.
                                              Edwin Lee Lowther
                                              CARNEY BATES & PULLIAM, PLLC
                                              519 W. 7th Street
                                              Little Rock, Arkansas 72201
                                              rpulliam@cbplaw.com
                                              llowther@cbplaw.com
                                              Telephone: (501) 312-8500

                                              Kenneth J. Grunfeld

                                                   1
Case 2:19-cv-02593-JMG Document 25 Filed 04/06/20 Page 2 of 3




                           GOLOMB & HONIK
                           1835 Market Street, Suite 2900
                           Philadelphia, PA 19103
                           kgrunfeld@golombhonik.com
                           Telephone: (215) 985-9177

                           Attorneys for Plaintiff ARcare, Inc.


                     By:    /s/Ezra D. Church
                           Ezra D. Church, Esq.
                           Kristin M. Hadgis, Esq.
                           ezra.church@morganlewis.com
                           kristin.hadgis@morganlewis.com
                           Morgan, Lewis & Bockius, LLP
                           1701 Market Street
                           Philadelphia, PA 19103
                           (215) 963-5000

                           Attorneys for Duchesnay USA, Inc.



                     By:    /s/Saleem Mawji
                           Saleem Mawji, Esq.
                           smawji@norris-law.com
                           Norris, McLaughlin, PA
                           515 W. Hamilton St., Suite 502
                           Allentown, PA 18101
                           (610) 391-1800

                           Attorney for QPharma, Inc.




                              2
         Case 2:19-cv-02593-JMG Document 25 Filed 04/06/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Kenneth J. Grunfeld, Esquire, hereby certify that on this 6th day of April 2020, a copy

of the foregoing Joint Stipulation of Dismissal with Predjudice was filed and served upon all

counsel via operation of the Court’s CM/ECF system.


                                                     /s/ Kenneth J. Grunfeld
                                                     Kenneth J. Grunfeld, Esq.




                                               3
